Exhibit 10.3

HEALTHCARE TRUST OF AMERICA HOLDINGS, LP

SERIES C UNIT AWARD AGREEMENT

(EXECUTIVE VERSION)

THIS SERIES C UNIT AWARD AGREEMENT (this “Agreement”) is entered into and
effective as of May 16, 2012 (the “Award Date”), by and among (i) Healthcare
Trust of America Holdings, LP, a Delaware limited partnership (the
“Partnership”), (ii) Healthcare Trust of America, Inc., a Maryland corporation
and the Partnership’s general partner (the “Company”), and
(iii) [                    ] (the “Grantee”) and sets forth certain terms and
conditions of the Series C Units of the Partnership (“Series C Units”) hereby
being issued to the Grantee.

R E C I T A L S

WHEREAS, the Grantee is an employee of the Company and provides services to or
for the benefit of the Partnership;

WHEREAS, the Company and the Partnership desire that Series C Units be issued to
the Grantee in consideration for the Grantee’s services to or for the benefit of
the Company and the Partnership; and

WHEREAS, the Series C Units being issued to the Grantee pursuant to this
Agreement are intended to be a separate “profits interest” in the Partnership
within the meaning of Rev. Proc. 93-27, 1993-2 C.B. 343.

NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein and the mutual benefits to be derived herefrom, the parties agree as
follows:

 

1. Partnership Agreement; Company Stock Plan. The Partnership is governed by an
Amended and Restated Agreement of Limited Partnership entered into as of May 16,
2012 (as it may be amended from time to time, the “Partnership Agreement”),
which sets forth the rights and obligations of the partners of the Partnership
with respect to their interests in the Partnership. The Series C Units being
issued pursuant to this Agreement are being issued as part of an equity
incentive plan established pursuant to the Partnership Agreement and approved by
the Company in its capacity as the General Partner of the Partnership. To the
extent the Grantee has not previously executed and delivered a counterpart to
the Partnership Agreement, concurrently herewith, the Grantee shall promptly
deliver to the Partnership an executed joinder to the Partnership Agreement in
the form attached hereto as Exhibit A, pursuant to which the Grantee shall
become a partner of the Partnership and subject to all of the terms and
conditions of the Partnership Agreement. The Series C Units being issued
pursuant to this Agreement are also being issued pursuant to an award granted by
the Company under its Amended and Restated 2006 Incentive Plan (the “Company
Stock Plan”). In addition to the terms and conditions of this Agreement, the
Series C Units being issued pursuant to this Agreement are also subject to the
terms and conditions of the Partnership Agreement and the Company Stock Plan
(except that, in the case of a Change in Control, the accelerated vesting
provisions of Section 13.7 of the Company Stock Plan shall not apply to the
Award). Capitalized terms used in this Agreement without definition shall have
the same meanings as in the Partnership Agreement.

 

1



--------------------------------------------------------------------------------

2. Grant. The Partnership hereby issues to the Grantee [                    
(    )] Series C Units in the Partnership (the “Award”). The Grantee’s initial
Capital Account with respect to such Series C Units shall equal zero (0), and
if, immediately after the Award, the Partnership sold all of its assets for cash
equal to their fair market value, paid all of its liabilities (limited, however,
in the case of nonrecourse liabilities to the fair market value of the assets
securing such liabilities) and liquidated, distributing any remaining cash to
the partners of the Partnership pursuant to Article 5 of the Partnership
Agreement, the Grantee’s share of such distribution with respect to the Series C
Units subject to the Award would be equal to zero (0). The Series C Units
subject to the Award shall be entitled to the distribution and participation
rights set forth in the Partnership Agreement. Any Series C Units that vest
pursuant to the terms of this Agreement and meet the other conditions specified
in the Partnership Agreement shall automatically be converted into Common Series
B Units of the Partnership, and at the request of the holder, such Common Series
B Units may be converted into shares of the Company’s common stock (“Company
Common Stock”) if the Company consents, such conversion in each case being
subject to the terms and provisions of the Partnership Agreement; provided,
however, that if the Company implements the contemplated recapitalization of its
common stock after the Award Date, the holder would be entitled to receive, for
each Common Series B Unit being converted after the effective date of such
recapitalization, the securities distributed with respect to one share of
Company Common Stock pursuant to such recapitalization (which is currently
expected to be one-fourth of a share of the Company’s Class A common stock,
one-fourth of a share of the Company’s Class B-1 common stock, one-fourth of a
share of the Company’s Class B-2 common stock, and one-fourth of a share of the
Company’s Class B-3 common stock), with such securities in each case being
subject to the terms and restrictions applicable to that class of securities as
set forth in the Company’s Articles of Amendment and Restatement as it may
hereafter be amended from time to time. Series C Units are also subject to
redemption pursuant to Sections 4.1(e) and 8.7 of the Partnership Agreement.

Reference is made to that certain Employment Agreement (the “Employment
Agreement”), dated as of July 1, 2009, between the Company and the Grantee. The
Award is the “Equity Interest” award referenced in Section 5 of the Employment
Agreement and in full satisfaction of such award.

 

3. Vesting. Except as expressly provided in and subject to Section 5 below, the
Series C Units subject to the Award are subject to the vesting requirements set
forth below in this Section 3:

(a) The Series C Units subject to the Award shall be eligible to vest only upon
the occurrence of a Trigger Event. For these purposes, a “Trigger Event” shall
be the first to occur after the Award Date of (i) a listing of the Company’s
common stock on a national securities exchange (a “Listing”) or (ii) a Change in
Control (as such term is defined in the Company Stock Plan); provided, however,
that, for purposes of the Award, a Listing or Change in Control that occurs at
any time after the fourth anniversary of the Award Date (the “Expiration Date”)
shall not be considered a Trigger Event; and provided, further, that if a
Trigger Event occurs, any subsequent Listing or Change in Control that occurs
after the Trigger Event shall be disregarded. If no Trigger Event has occurred
on or before the Expiration Date, any unvested Series C Units will terminate and
be forfeited on such date.

 

2



--------------------------------------------------------------------------------

(b) Upon the occurrence of a Trigger Event, the number of Series C Units subject
to the Award that will vest on the Trigger Event will be determined based on the
actual or implied value of a share of Company Common Stock at the time of the
Trigger Event (the “Per-Share Value”) in accordance with the following table:

 

Per-Share Value

   Number of Series C
Units That Vest  

$10.75

     [             ] 

$11.00

     [             ] 

$11.25

     [             ] 

$11.50

     [             ] 

$11.75

     [             ] 

$12.00

     [             ] 

$12.25

     [             ] 

$12.50

     [             ] 

$12.75

     [             ] 

$13.00 or more

     [             ] 

If the Per-Share Value is between $10.75 and $13.00, the number of Series C
Units that vest will be prorated between the applicable levels in the table
above. Except as provided in Section 3(c), if the Per-Share Value is less than
$10.75, no Series C Units will vest on the Trigger Event. The Per-Share Values
set forth above shall be subject to equitable adjustments upon the occurrence of
an event contemplated by Section 14.1 of the Company Stock Plan (for example and
without limitation, a stock split or similar event affecting the value of the
Company Common Stock).

(c) If the Trigger Event is a Listing, the Series C Units subject to the Award
that do not vest on the Listing pursuant to Section 3(b) will remain eligible to
vest following the Listing as provided in this Section 3(c). If, during the
period commencing with the date on which the Listing occurs and ending on the
fourth anniversary of the Award Date (such period, the “Post-Listing Measurement
Period”), the average of the closing prices of a share of the Company Common
Stock for any period of twenty (20) consecutive trading days that occurs during
the Post-Listing Measurement Period (such average, a “Post-Listing Per-Share
Value”) exceeds the Per-Share Value in the Listing, an additional number of the
Series C Units subject to the Award (not less than zero) will vest as of the
last day of such 20-trading day period equal to (1) the number of Series C Units
subject to the Award that would vest based on such Post-Listing Per-Share Value
in accordance with the chart in Section 3(b) above, less (2) the aggregate
number of Series C Units subject to the Award that previously vested on or after
the Listing. Any Series C Units that have not vested by the end of the
Post-Listing Measurement Period will not vest and will be forfeited at the end
of such period.

If the Trigger Event is a Change in Control, any Series C Units that do not vest
in connection with the Change in Control will terminate and be forfeited as of
such Change in Control.

 

4.

No Rights to Continued Employment. Except as provided in Section 5 below, the
vesting requirements set forth in Section 3 require continued employment through
each

 

3



--------------------------------------------------------------------------------

  applicable vesting date as a condition to the vesting of the applicable
installment of the Series C Units subject to the Award. Employment for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Grantee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment as provided in
Section 5 below. Nothing contained in this Agreement or the Partnership
Agreement constitutes a continued employment or service commitment by the
Company, the Partnership or any of their respective affiliates, affects the
Grantee’s status as an employee of the Company at will who is subject to
termination without cause, confers upon the Grantee any right to remain employed
by or in service to the Company, the Partnership or any of their respective
affiliates, interferes in any way with the right of the Company, the Partnership
or any of their respective affiliates at any time to terminate such employment
or service, or affects the right of the Company, the Partnership or any of their
respective affiliates to increase or decrease the Grantee’s other compensation.

 

5. Termination of Employment.

(a) General. Except as expressly provided in this Section 5, if the Grantee’s
employment with the Company or any of its subsidiaries terminates or is
terminated for any reason, the Series C Units subject to the Award which have
not previously vested pursuant to Section 3 shall terminate and be forfeited on
the date of such termination of employment.

(b) Termination Due to Death or Disability. If the Grantee’s employment with the
Company or one of its subsidiaries terminates due to the Grantee’s death or
Disability (as defined in the Employment Agreement) prior to the occurrence of
either a Trigger Event or the Expiration Date, the Award will remain outstanding
following such termination and eligible to vest upon a Trigger Event in
accordance with Sections 3(a) and 3(b) of this Agreement; provided, however,
that the provisions of Section 3(c) for additional vesting following a Trigger
Event that is a Listing shall not apply. Upon such a Trigger Event, the Series C
Units subject to the Award that remain unvested and do not vest in connection
with such event shall thereupon terminate and be forfeited.

(c) Termination That Triggers Severance Benefits. If the Grantee’s employment
with the Company or one of its subsidiaries terminates prior to the occurrence
of either a Trigger Event or the Expiration Date and both (i) the Grantee is
entitled to severance benefits in connection with such termination under
Section 8 of the Employment Agreement as then in effect and (ii) such
termination occurs not more than six (6) months prior to a Trigger Event, the
Award will remain outstanding following such termination and eligible to vest
upon the Trigger Event in accordance with Sections 3(a) and 3(b) of this
Agreement; provided, however, that the provisions of Section 3(c) for additional
vesting following a Trigger Event that is a Listing shall not apply; and
provided, further, that any vesting of the Award in connection with such a
termination of employment shall be contingent upon the Grantee’s satisfaction of
the general release requirement provided in Section 8 of the Employment
Agreement. Upon such a Trigger Event (or on the date that is six months after
the Grantee’s termination of employment with the Company or one of its
subsidiaries in the event no Trigger Event occurs during the six-month period
ending on that date), the Series C Units subject to the Award that remain
unvested and do not vest in connection with such event shall thereupon terminate
and be forfeited.

 

4



--------------------------------------------------------------------------------

(d) Certain Terminations During Post-Listing Measurement Period. Notwithstanding
the foregoing provisions, if, at any time during the Post-Listing Measurement
Period following a Trigger Event that is a Listing, the Grantee’s employment
with the Company or one of its subsidiaries terminates and either (i) the
Grantee is entitled to severance benefits in connection with such termination
under Section 8 of the Employment Agreement as then in effect or (ii) the
termination is due to the Grantee’s death or Disability, the Series C Units will
remain outstanding following such Listing and eligible to vest in accordance
with the provisions of Section 3(c) above through the first to occur of (x) the
first anniversary of the Grantee’s termination date or (y) the last day of the
Post-Listing Measurement Period; provided, however, that any vesting of the
Award pursuant to this Section 5(d) in connection with a termination of
employment referred to in the foregoing clause (i) shall be contingent upon the
Grantee’s satisfaction of the general release requirement provided in Section 8
of the Employment Agreement. Any Series C Units subject to the Award that remain
unvested on the date referred to in clause (x) or clause (y), as applicable,
shall thereupon terminate and be forfeited.

 

6. Forfeiture of Series C Units. If any Series C Units are forfeited as a result
of any of the provisions of this Agreement, neither the Company nor the
Partnership will have any obligation to make payment with respect to the
forfeited units except to remit to the Grantee the following amount (if
positive) for each such forfeited unit: (i) the Grantee’s aggregate capital
contributions made (or deemed made pursuant to Section 4.1(c) of the Partnership
Agreement) with respect to such unit, minus (ii) the aggregate amount of Losses
allocated to such unit (but only to the extent that such Losses exceed the
aggregate amount of Profits allocated to such unit), minus (iii) the aggregate
distributions made with respect to such unit. Upon a forfeiture of Series C
Units, the Grantee shall have no other rights with respect to such units other
than the right to receive the payment (if any) due in respect thereto pursuant
to the immediately preceding sentence.

 

7. Restrictions on Transfer. In addition to the transfer restrictions contained
in Article XI of the Partnership Agreement and Section 13.3 of the Company Stock
Plan, prior to the time that the Series C Units subject to the Award become
vested in accordance with the terms hereof, neither the Series C Units subject
to the Award, nor any interest therein nor any amount payable in respect
thereof, may be Transferred, provided that such transfer restrictions shall not
apply to (a) transfers to the Company or the Partnership, or (b) transfers by
will or the laws of descent and distribution. After the Series C Units subject
to the Award have become vested, such Series C Units may be transferred only in
accordance with the terms of the Partnership Agreement.

 

8. Compliance; Application of Securities Laws. This Agreement and the offer,
issuance and delivery of the Series C Units subject to the Award or other
securities and/or the payment of money under this Agreement are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities laws) and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company or the Partnership, be necessary or advisable
in connection therewith. Any securities delivered under this Agreement will be
subject to such restrictions, and the person acquiring such securities will, if
requested by the Company or the Partnership, provide such assurances and
representations to the Company or the Partnership as the Company or the
Partnership may deem necessary or desirable to assure compliance with all
applicable legal requirements.

 

5



--------------------------------------------------------------------------------

9. Investment Representations. The Grantee acknowledges that the Series C Units
subject to the Award are not being registered under the Securities Act of 1933,
as amended (the “Securities Act”), based in reliance upon exemptions from
registration promulgated under the Securities Act, and in reliance upon
comparable exemptions from registration under applicable state securities laws,
as each may be amended from time to time. By execution of this Agreement and in
order to induce the Company and the Partnership to issue the Series C Units
subject to the Award, the Grantee makes the representations set forth below to
the Company and the Partnership and acknowledges that the reliance of the
Company and the Partnership on federal and state securities law exemptions from
registration and qualification is predicated, in part, on the accuracy of such
representations.

(a) No Intent to Sell. The Grantee represents that he or she is acquiring the
Series C Units subject to the Award solely for his or her own account, for
investment purposes only, and not with a view to or an intent to sell, or to
offer for resale in connection with any unregistered distribution, all or any
portion of the Series C Units subject to the Award within the meaning of the
Securities Act or other applicable state securities laws.

(b) No Reliance on the Company or the Partnership. In evaluating the merits and
risks of an investment in the Series C Units, the Grantee represents that he or
she has and will rely upon the advice of his or her own legal counsel, tax
advisors, and/or investment advisors.

(c) Relationship to and Knowledge about the Company and the Partnership. The
Grantee represents that he or she is knowledgeable about the Company and the
Partnership and has a preexisting personal and business relationship with the
Company and the Partnership. As a result of such relationship, the Grantee is
familiar with, among other characteristics, the business and financial
circumstances of the Company and the Partnership and has access on a regular
basis to and may request balance sheet and income statement of the Company and
the Partnership setting forth information material to financial condition,
operations and prospects of the Company and the Partnership .

(d) Risk of Loss. The Grantee understands that any value that the Series C Units
subject to the Award may have depends on an increase in the value of the
Partnership after the Award Date and that any investment in securities of a
closely held private entity such as the Partnership is non-marketable,
non-transferable and could require the Grantee’s capital to be invested for an
indefinite period of time, possibly without return and at risk of loss.

(e) Restrictions on Series C Units. The Grantee represents that he or she
understands that the Series C Units subject to the Award (both before and after
such Series C Units vest) are and will be characterized as “restricted
securities” under the federal securities laws since the interests are being
acquired from the Partnership in a transaction not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Securities Act only in certain limited
circumstances. The Grantee acknowledges being familiar with Rule 144 promulgated
under the Securities Act, as presently in effect, and represents that the
Grantee understands the resale limitations imposed thereby and by the Securities
Act and the applicable state securities laws.

 

6



--------------------------------------------------------------------------------

(f) Additional Restrictions. The Grantee represents that he or she has read and
understands the restrictions and limitations imposed on the Series C Units
subject to the Award hereunder and under the Partnership Agreement.

(g) No Oral Representations. The Grantee represents that at no time was an oral
representation made to him or her relating to the acquisition of the Series C
Units subject to the Award and that he or she was not presented with or
solicited by any promotional meeting or material relating to such Series C
Units.

(h) Partnership Agreement; Company Stock Plan. The Grantee acknowledges receipt
of the Partnership Agreement and the Company Stock Plan. The Grantee further
acknowledges that he or she has carefully read and understands this Agreement,
the Partnership Agreement and the Company Stock Plan, as well as the Prospectus
for the Company Stock Plan, and that he or she has had a sufficient amount of
time to consult with his or her own legal, tax, financial and other advisors
regarding the Series C Units subject to the Award and these documents and his or
her obligations and potential obligations as a holder of the Series C Units.

(i) Commitment. The Grantee represents that he or she has adequate means of
providing for his or her current needs and personal and family contingencies.
The Grantee represents that he or she is financially able to bear the economic
risk of holding the Series C Units subject to the Award (and incurring
obligations as a partner of the Partnership) for an indefinite period.

(j) Sophistication. The Grantee has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of
holding the Series C Units subject to the Award and of making an informed
investment decision with respect to the acceptance of the Award.

(k) Accredited Investor. The Grantee represents that he or she is an “accredited
investor” as that term is defined in Section 501(a) under Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act,
or that he or she has notified the Company and the Partnership in writing that
he is not such an “accredited investor.” The Grantee acknowledges understanding
that he or she is generally considered an accredited investor under federal
securities laws only if one of the following circumstances applies: (i) the
Grantee’s individual net worth (or joint net worth with his or her spouse)
exceeds $1,000,000, (ii) the Grantee had individual income in excess of $200,000
in each of the two most recent years or joint income with his or her spouse in
excess of $300,000 in each of the two most recent years, and the Grantee (or the
Grantee and his or her spouse) has a reasonable expectation of reaching the same
income level in the current year, or (iii) the Grantee is a director or
executive officer of the Company or the Partnership.

 

10.

Profits Interest Treatment. In accordance with Rev. Proc. 2001-43, 2001-2 CB
191, the Partnership shall treat the Grantee as the owner of the Series C Units
subject to the Award from the Award Date, and shall file the Partnership’s tax
returns and issue any appropriate Schedules K-1 to the Grantee. The Grantee
agrees to take into account his or her distributive share of the Partnership’s
net income and net losses in computing his or her U.S. federal income tax
liability for the entire period during which the Grantee holds the

 

7



--------------------------------------------------------------------------------

  Series C Units subject to the Award. The Partnership and the Grantee shall not
claim a deduction (as wages, compensation or otherwise) for the fair market
value of the Series C Units subject to the Award, either at the Award Date or at
the time (if any) that the Series C Units subject to the Award become vested.
The provisions of this Section 11 shall be construed in accordance with
Section 4 of Rev. Proc. 2001-43.

 

11. Taxes. The Company and the Partnership shall have the right to require the
Grantee to pay or provide for the payment of any amounts the Company or the
Partnership is required to withhold or make payments to any taxing authority or
other governmental entity with respect to the Series C Units subject to the
Award. The Partnership shall also have the right to withhold from the Grantee
with respect to the Series C Units subject to the Award as set forth in
Section 10.5 of the Partnership Agreement.

 

12. Notices. Any notice to be given under the terms of this Agreement shall be
given in accordance with Section 15.1 of the Partnership Agreement.

 

13. Further Assurances. Each of the parties hereto shall use its reasonable and
diligent best efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for such party’s benefit or to cause
the same to be fulfilled and to execute such further documents and other papers
and perform such further acts as may be reasonably required or desirable to
carry out the provisions hereof and the transactions contemplated herein.

 

14. Modifications, Amendments and Waivers. This Agreement may not be amended,
modified or altered except by a written agreement signed by the Company, the
Partnership and the Grantee. The Company and the Partnership may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Grantee hereunder or under the
Partnership Agreement or the Company Stock Plan, but no such waiver shall
operate as or be construed to be a subsequent waiver of the same provision or a
waiver of any other provision hereof.

 

15. Entire Agreement. The Partnership Agreement, the Employment Agreement, the
Company Stock Plan, this Agreement and the agreements, documents and instruments
to be executed and delivered pursuant hereto or referred to herein are intended
to embody the final, complete and exclusive agreement among the Company, the
Partnership and the Grantee with respect to the Grantee’s acquisition of the
Series C Units subject to the Award and conversion of such Series C Units into
any other securities, are intended to supersede all prior agreements,
understandings and representations, written or oral, with respect thereto, and
may not be contradicted by evidence of any such prior or contemporaneous
agreements, understandings or representations, whether written or oral.

 

16. Governing Law. This Agreement will be governed by, construed under and
interpreted in accordance with the internal laws of the State of Delaware
without regard to its conflict of laws principles.

 

17.

Dispute Resolution. In the event that any dispute or disagreement arises between
the parties in connection with any provision of this Agreement, the parties
shall first submit such disagreements to mediation, which mediation shall occur
in Scottsdale, Arizona. Either party may commence mediation by providing to
Judicial Arbitration and Mediation

 

8



--------------------------------------------------------------------------------

  Services, Inc. (“JAMS”) and the other party a written request for mediation,
setting forth the subject of the dispute and the relief requested. The parties
shall cooperate with JAMS and with one another in selecting a mediator from JAMS
panel of neutrals, and in scheduling the mediation proceedings. The parties
shall share equally in the costs of mediation. All offers, promises, conduct and
statements, whether oral or written, made in the course of the mediation by any
of the parties, their agents, employees, experts and attorneys, and by the
mediator or any JAMS employees, are confidential, privileged and inadmissible
for any purpose, including impeachment, in any proceeding involving the parties,
provided that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non-discoverable as a result of its use in the
mediation. Either party may commence a legal action with respect to the matters
submitted to mediation at any time following the initial mediation session or
forty-five (45) days after the date of filing the written request for mediation,
whichever occurs first.

 

18. Binding Effect. This Agreement and the rights, covenants, conditions and
obligations of the respective parties hereto and any instrument or agreement
executed pursuant hereto shall be binding upon the parties and their respective
successors, permitted assigns and legal representatives. Except as expressly
provided herein or in the Partnership Agreement and in the Company Stock Plan,
the rights and obligations of the Grantee created hereby are non-assignable.

 

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement. Facsimile counterpart signatures to this Agreement shall be
binding and enforceable.

 

20. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

 

21. Interpretation. If any claim is made by a party relating to any conflict,
omission or ambiguity in the provisions of this Agreement, no presumption or
burden of proof will be implied because this Agreement was prepared by or at the
request of any party or its counsel. The parties waive any statute or rule of
law to the contrary.

 

22. Severability. The provisions of this Agreement are severable. The
invalidity, in whole or in part, of any provision of this Agreement shall not
affect the validity or enforceability of any other of its provisions. If one or
more provisions hereof shall be declared invalid or unenforceable, the remaining
provisions shall remain in full force and effect and shall be construed in the
broadest possible manner to effectuate the purposes hereof. The parties further
agree to replace such void or unenforceable provisions of this Agreement with
valid and enforceable provisions that will achieve, to the extent possible, the
economic, business and other purposes of the void or unenforceable provisions.

 

23.

Satisfaction of All Rights to Equity. Except as otherwise expressly provided in
the Employment Agreement, the Award is in complete satisfaction of any and all
rights that the Grantee may have (under an employment, consulting, or other
written or oral agreement with the Company, the Partnership or any of their
respective affiliates) to receive any partnership interest, equity or derivative
security in or with respect to the Company, the Partnership or any of their
respective affiliates. This Agreement supersedes the terms of all prior
understandings and agreements, written or oral, of the Grantee (on the one hand)
and

 

9



--------------------------------------------------------------------------------

  the Company, the Partnership and any of their respective affiliates (on the
other hand) with respect to such matters. The Grantee shall have no further
rights or benefits under any prior agreement conveying any right with respect to
any partnership interest, equity or derivative security in or with respect to
the Company, the Partnership or any of their respective affiliates.

 

24. Clawback Policy. The Series C Units subject to the Award, and any securities
that may issued pursuant to the conversion of such Series C Units, are subject
to the terms of the Company’s recoupment, clawback or similar policy as it may
be in effect from time to time, as well as any similar provisions of applicable
law, any of which could in certain circumstances require repayment or forfeiture
of the Series C Units or other cash, securities or property received with
respect to the Series C Units (including any value received from a disposition
of the Series C Units or such other securities or property).

 

25. Section 83(b) Election; No Advice Regarding Grant. The Grantee hereby
acknowledges that it is the Grantee’s sole responsibility (and not the
Partnership’s or the Company’s) to file timely the election under Section 83(b)
of the Code. The Grantee is hereby advised to consult with his or her own tax,
legal and/or investment advisors with respect to any advice the Grantee may
determine is needed or appropriate with respect to the Award (including, without
limitation, to determine the foreign, state, local, estate and/or gift tax
consequences with respect to the Award, the advantages and disadvantages of
making an election under Section 83(b) of the Code with respect to the Award,
and the process and requirements for such an election). Neither the Company or
the Partnership, nor any of their respective officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Agreement) or recommendation with respect to the Award or the
making an election under Section 83(b) of the Code with respect to the Award.
Except for the withholding rights set forth in Section 11 above, the Grantee is
solely responsible for any and all tax liability that may arise with respect to
the Award.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

“Company”

 

HEALTHCARE TRUST OF AMERICA, INC., A

MARYLAND CORPORATION

By  

 

Name:   Title:  

“Partnership”

 

HEALTHCARE TRUST OF AMERICA

HOLDINGS, LP, A DELAWARE LIMITED PARTNERSHIP

By  

 

Name:   Title:   “Grantee”

 

[NAME]

 

11



--------------------------------------------------------------------------------

SPOUSAL CONSENT

In consideration of the execution of the foregoing Agreement by Healthcare Trust
of America, Inc., a Maryland corporation, and Healthcare Trust of America
Holdings, LP, a Delaware limited partnership, I,                     , the
spouse of the Grantee therein named, do hereby agree, as of the date first set
forth above, to be bound by all of the terms and provisions thereof.

 

 

Signature of Spouse

 

12



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER TO PARTNERSHIP AGREEMENT

 

13